                 Case 5:18-cv-05420-BLF Document 20 Filed 01/30/19 Page 1 of 5



1    Francis J. “Casey” Flynn, Jr. (SBN 304712)
     casey@lawofficeflynn.com
2    Law Office of Francis J. Flynn, Jr.
     422 South Curson Avenue
3    Los Angeles, California 90036
     Telephone: 314-662-2836
4    Facsimile: 1-855-710-7706

5    ATTORNEYS FOR PLAINTIFF
     JOHN DINAN AND THE PROPOSED CLASS
6
     [Additional Counsel on Signature Page]
7

8
                                 IN THE UNITED STATES DISTRICT COURT
9
                                  NORTHERN DISTRICT OF CALIFORNIA
10
                                              SAN JOSE DIVISION
11

12   JOHN DINAN, individually and on behalf of all
     others similarly situated,                                 Case No. 5:18-cv-05420-BLF
13
                                     Plaintiff,                 PLAINTIFF’S REQUEST TO TAKE
14                                                              JUDICIAL NOTICE
            v.
15                                                              Date: May 2, 2019
     SANDISK LLC,                                               Time: 9:00 a.m.
16                                                              Judge: Hon. Beth Labson Freeman
                                     Defendant.                 Courtroom: 3, 5th Floor
17

18          Pursuant to Federal Rule of Evidence 201, Plaintiff John Dinan (“Plaintiff”) requests that this Court
19
     take Judicial Notice of the following attached exhibits:
20
            1. Exhibit A, which is a true and correct copy (with the exception of highlights to portions of the
21
                  lengthy document as is required under Section E(8) of Honorable Beth Labson Freeman’s
22

23                Standing Order Re Civil Cases, Rev. 12/14/2018, which states “The cited portions of

24                depositions and other lengthy documents shall be highlighted for ease of reference) of U.S.

25                Patent No. 7,546,515;
26          2. Exhibit B, which is a true and correct copy (with the exception of highlights to portions of the
27
                  lengthy document as is required under Section E(8) of Honorable Beth Labson Freeman’s
28

     Case No. 5:18-cv-05420-BLF                           1
                                     Plaintiff’s Request to Take Judicial Notice
                Case 5:18-cv-05420-BLF Document 20 Filed 01/30/19 Page 2 of 5



1                Standing Order Re Civil Cases, Rev. 12/14/2018, which states “The cited portions of

2                depositions and other lengthy documents shall be highlighted for ease of reference) of U.S.
3
                 Patent No. 9,390,774;
4
             3. Exhibit C, which is a true and correct copy (with the exception of highlights to portions of the
5
                 lengthy document as is required under Section E(8) of Honorable Beth Labson Freeman’s
6
                 Standing Order Re Civil Cases, Rev. 12/14/2018, which states “The cited portions of
7

8                depositions and other lengthy documents shall be highlighted for ease of reference) of U.S.

9                Patent No. 10,162,748; and
10           4. Exhibit D, which is a true and correct copy (with the exception of highlights to portions of the
11
                 lengthy document as is required under Section E(8) of Honorable Beth Labson Freeman’s
12
                 Standing Order Re Civil Cases, Rev. 12/14/2018, which states “The cited portions of
13
                 depositions and other lengthy documents shall be highlighted for ease of reference) of U.S.
14
15               Patent No. 9,703,491.

16      I.       PERTINENT PATENTS

17           SanDisk LLC (hereinafter, “SanDisk”) and its related entities have represented to the United States
18   Patent and Trademark facts consistent with Plaintiff’s claims of false advertising. The patents are as
19
     follows:
20
             First, U.S. Patent No. 7,546,515, attached hereto as Exhibit A, is a patent dealing flash memory
21
     (col. 1, ll. 46-53) and assigned to SanDisk Corporation. See, Exhibit A at 1. This patent explains the
22

23   basics, i.e., that “individual items of data can be, for example, bits or bytes.” Col. 5, ll. 46-49. This patent

24   confirms that Plaintiff’s binary counting system for flash memory is correct, when it states:

25           “Because memory chips are treated as having a capacity that is given in particular discrete
             values (256 Megabyte, 512 Megabyte etc) such chips may be used as chip of a lower size.
26
             For example, a 1 GB chip that is defective may still be operated successively (sic,
27           successfully) as a 512 Megabyte chip by using half its capacity * * *.”

28           Col. 16, ll. 43-48.

     Case No. 5:18-cv-05420-BLF                            2
                                      Plaintiff’s Request to Take Judicial Notice
               Case 5:18-cv-05420-BLF Document 20 Filed 01/30/19 Page 3 of 5



1
            The patent further admits, “In the example of a 1 Gigabyte chip operated as a 512 Megabyte chip,
2
     there may be anywhere between 512 Megabytes and 1 Gigabyte (really 1024 Megabytes) of usable
3

4    capacity.” Col. 16, ll. 51-54. (emphasis added). If a Megabyte were only a million bytes as SanDisk

5    contends, then a Gigabyte would be 1000 Megabytes, not 1024 Megabytes.
6           Second, U.S. Patent No. 9,390,774, attached hereto as Exhibit B, is a patent dealing flash memory
7
     (col. 1, ll. 19-29) and assigned to SanDisk Technologies, Inc. See, Exhibit B, at 1. This patent specifically
8
     admits that a kilobyte equals 1,024 bytes. Col. 32, l. 3 (“1 KB = 1024 bytes”). As the Court may recall,
9
     Defendant’s admission in Exhibit A is consistent with Plaintiffs contention that a kilobyte is 2^10 or 1,024,
10

11   that a Megabyte is 1,024 kilobytes or 2^20, and that a Gigabyte is 1,024 Megabytes or 2^30. See Doc. #19-

12   1, The Sedona Conf. Journal, vol. 15, Fall 2014, defining Kilobyte at p. 335, Megabyte at p. 339 and

13   Gigabyte at p. 329.
14          Third, U.S. Patent No. 10,162,748, attached hereto as Exhibit C, is a patent dealing flash memory
15
     (col. 1, ll. 47-64) and assigned to SanDisk Technologies, LLC. See, Exhibit C, at 1. The patent
16
     significantly admits the following:
17
            In some embodiments, for example, if a storage device with an advertised capacity of 1
18          terabyte (TB) is divided into m regions, each region will be (1 TB)/m in size (e.g. if m =
19          1024, each region will be (1 TB)/1024 = 1 gigabyte (GB) in size), and if each region is
            divided into n sub-regions each sub-region will be ((1 TB)/m)/n in size (e.g., if m = 1024
20          and n = 1024, each sub - region will be ((1 TB)/1024)/1024 = 1 megabyte (MB ) in size).

21   Col. 11, ll. 39-47 (emphasis added). Thus, the patent clearly admits that advertised values are based off
22
     the Base 2 system as Plaintiff has alleged.
23
            Fourth, U.S. Patent No. 9,703,491, attached hereto as Exhibit D, is a patent dealing flash memory
24
     (col. 1, ll. 24-31) and assigned to SanDisk Technologies, LLC. See, Exhibit D at 1. SanDisk repeats in
25
     this patent the same admissions found in U.S. Patent No. 10,162,748. See Col. 11, ll. 25-33. Significantly,
26

27   the patent admits that 4 KB = 4098 bytes. Col. 13, ll. 60-62. This is consistent with the definition of a

28   Kilobyte as 1,024 bytes, thus 4 KB = 4*1,024 or 4,098 bytes.

     Case No. 5:18-cv-05420-BLF                           3
                                     Plaintiff’s Request to Take Judicial Notice
                 Case 5:18-cv-05420-BLF Document 20 Filed 01/30/19 Page 4 of 5



1       II.       LEGAL STANDARD FOR REQUEST FOR JUDICIAL NOTICE

2              The general rule on a motion to dismiss is that the Court may only consider the matters contained
3
     in the complaint, but in certain situations, the Court may also consider documents attached by the
4
     defendant accompanied with a request for judicial notice. Queen’s Med. Ctr. v. Kaiser Found. Health
5
     Plan, Inc., 948 F. Supp. 2d 1131, 1143 (D. Haw. 2013). In the instant case, SanDisk has asked the Court
6
     to take judicial notice of certain alleged “standards” and claimed that SanDisk is only following the
7

8    industry standard of 1 Gigabyte = one billion bytes. Under Fed. R. Evid. 201, the court can judicially

9    notice “[o]fficial acts of the legislative, executive, and judicial departments of the United States,” and
10   “[f]acts and propositions that are not reasonably subject to dispute and are capable of immediate and
11
     accurate determination by resort to sources of reasonably indisputable accuracy.” Fed.R.Evid. 201; United
12
     States ex rel. Lee v. Corinthian Colls., 655 F.3d 984, 999 (9th Cir. 2011). However, the Court should not
13
     take judicial notice of facts that are reasonably in dispute. Id. The effect of taking judicial notice under
14
15   Fed. R. Evid. 201 is to preclude the opposing party from introducing contrary evidence and in effect,

16   directing a verdict against a party as to the fact judicially noticed. Von Grabe v. Sprint PCS, 312 F. Supp.

17   2d 1285, 1311 (S.D. Cal. 2003).
18             The United States Patent Office, based upon representations made to it by SanDisk, issued the
19
     above cited patents for flash memory devices and measured the memory thereof using a Base 2 standard
20
     as advocated by Plaintiff. If the alleged “standards” truly exist as claimed by SanDisk, one can only
21
     question why the U.S. Patent Office and SanDisk both ignored such standards when these patents were
22

23   applied for and issued.

24      III.      CONCLUSION

25             For the reasons set forth above, Plaintiff respectfully requests that judicial notice be taken of the
26
     above-referenced documents pursuant to Federal Rule of Evidence 201. The above patents and their
27
     quoted contents call into question the factual claims of SanDisk, and if the Court is going to consider
28

     Case No. 5:18-cv-05420-BLF                              4
                                        Plaintiff’s Request to Take Judicial Notice
               Case 5:18-cv-05420-BLF Document 20 Filed 01/30/19 Page 5 of 5



1    SanDisk’s requests for judicial notice, then the Court should also consider the Plaintiff’s request for

2    judicial notice of the above patents, and either estop SanDisk from taking positions contrary to what it has
3
     told the United States Patent and Trademark Office, or alternatively, disallow any judicial notice of
4
     documents from either Party.
5
     Dated: January 30, 2019                               Law Office of Francis J. Flynn, Jr.
6
                                                              /s/ Francis J. “Casey” Flynn, Jr.
7
                                                           Francis J. “Casey” Flynn, Jr.
8                                                          casey@lawofficeflynn.com
                                                           Law Office of Francis J. Flynn, Jr.
9                                                          422 South Curson Avenue
                                                           Los Angeles, California 90036
10                                                         Telephone: 314-662-2836
                                                           Facsimile: 1-855-710-7706
11
                                                           James Rosemergy (to seek admission pro hac vice)
12                                                         Paul Maddock (to seek admission pro hac vice)
                                                           CAREY, DANIS & LOWE
13                                                         8235 Forsyth Boulevard
14                                                         Saint Louis, Missouri 63105-1643
                                                           Tele: 314-725-7700 ‘
15                                                         Email: jrosemergy@careydanis.com
                                                           Email: pmaddock@careydanis.com
16
                                                           ATTORNEYS FOR PLAINTIFF
17                                                         JOHN DINAN AND THE PROPOSED CLASS
18
                                          CERTIFICATE OF SERVICE
19
            I hereby certify that on January 30, 2019, I electronically filed the foregoing with the Clerk of Court
20
     using the CM/ECF system, which will send notification of such filing to the counsel of record in this matter.
21

22   Date: January 30, 2019                                        By: /s/ Francis J. “Casey” Flynn, Jr
23

24

25

26

27

28

     Case No. 5:18-cv-05420-BLF                           5
                                     Plaintiff’s Request to Take Judicial Notice
